﻿
Sir, I should like first to convey to you, on behalf of my delegation, our heartfelt congratulations on your election to the presidency of the forty-fourth session of the General Assembly of our Organization. By electing you to that high office, the Assembly has thus paid a tribute to you, an eminent diplomat, and to your personal qualities. It has also paid a tribute to your country, Nigeria, a country friendly to my country, and to the active role it has played in the Special Committee against Apartheid. We wish you every success in discharging your new responsibilities, and you may rest assured of our full co-operation.
I should like to take this opportunity also to congratulate your predecessor, Mr. Dante Caputo, whose devotion, authority and competence made the work of the previous session so orderly and positive. I also wish to take this opportunity once again to pay a well-deserved tribute to the Secretary-General, Mr. Javier Perez de Cuellar, for his constant constructive attitude and effective work £or international peace.
Since last year a new era based on dialogue and consultation has emerged in relations between the two super-Powers. This detente can only be beneficial for world peace. It is also encouraging to note that these positive changes are gradually starting to allay the attitude of distrust that had been prevalent since the cold war. This situation is also a sign of a new language based on improved mutual understanding aid a common quest for peaceful solutions.
However, the battle is far from over, since this phenomenon is not irreversible. That is why we must remain on our guard and see to it that this dynamic process continues in the interests of mankind. Accordingly, the role of our Organization is decisive to the extent that each time conflicts cannot be peacefully resolved through dialogue, our Organization must give proper attention to such questions.
In these developments, the redrawing of the international landscape presupposes compliance by all States with the united Nations Charter, bearing in mind that a group of countries, whatever its power, should not presume to be the custodial of the world or that other States should merely be bystanders.
From the standpoint of politics, while we welcome the fact that some conflicts are being resolved aid are on the way to relative peace, we must, on the other hand, recognize that in the economic field no meaningful progress has been made. Whereas the developed countries have managed to overcome their difficulties aid have experienced new economic and technological development prospects, it must be acknowledged that in the third world countries the tendency has been for conditions to become worse. The continued deterioration of the terms of trade has worsened the paradoxical phenomenon of the transfer of resources from the poorest countries to the richer countries. Clearly, this situation is particularly distressing for my country, Comoros, since it has suffered so acutely from the adverse effects of the current international economic situation. Comoros is a small country consisting of scattered islands, with a lack of natural resources, all of which has impeded our development. There are other factors that are just as serious-, such as selling our export products at a loss or their continuing depreciation, which applies to vanilla, clove, copra and perfume essences which have had to compete on world markets with synthetic products. This phenomenon has been made worse because of the unfavourable terms of loans for investment, which have considerably worsened the public debt and, on the other hand, a disturbing population explosion, high unemployment rates, 'and a treasury deficit, which have made the country very much dependent on foreign technical and financial assistance.
In order for members better to understand the difficulties that these constraints have caused our economy, I should like to give some indication of the general state of the economy of our country. Following independence, the Islamic Federal Republic of the Comoros had only a rudimentary road system. This impelled the Comorian Government, under the enlightened guidance of President Ahmed Abdallah Abderemane, to establish an economic development policy to open the country to the outside world. Naturally that was only possible with the financial assistance of the international community. To that end, a round table of donors, the first of its kind, was organized in 1984 in Moroni, our capital.
That meeting made the international community aware of our difficulties and led to a thorough examination of ways and means whereby we could revitalize our young economy. Thus our country was provided with a basic infrastructure. Inter alia, the road system was gradually improved, a deep-water port was built, and an international airport provided. In addition, other measures were taken to bring about great budgetary discipline in order to improve public finances.
Despite these efforts, medium-term economic prospects aid the financial situation are still matters of concern. Given these circumstances, the Government of the Comoros took the decision to negotiate with the World Bank and the International Monetary Fund a structural-adjustment programme to create conditions for a sounder economy. In this effort, the assistance of the international community is indispensable. I should therefore like to take this opportunity to appeal to all people of good will - bilateral and multilateral donors aid non-governmental organizations - to give us valuable assistance in the form of the financial aid necessary to support our adjustment programme.
Allow me now briefly to touch upon the international political situation. We note with satisfaction that detente is almost becoming a reality, thanks to the better understanding that has led to the easing of various pockets of tension. It is up to the international community to make every effort to preserve these valuable achievements.
In Namibia, the process towards independence and peace has seen some positive developments. It is up to this Organization to ensure that Security Council resolution 435 (1978) is implemented strictly in order that the people of Namibia may be led to national sovereignty in dignity. We reaffirm the imperative need to put an end to the horrendous system of apartheid in order to create a just, democratic, multiracial society in South Africa.
On the Maghreb, we welcome the climate of detente and co-operation that the Heads of State of the region have decided to establish. We encourage them to continue along this path, which we believe will open up favourable prospects for the implementation of the Secretary-General's peace plan for Western Sahara.
The withdrawal of foreign troops from Afghanistan has not put an end to the conflict there - far from it. We must support the efforts of this Organization in its quest, with the parties concerned, for ways and means of restoring peace in that country.
Turning to the Korean peninsula, we reiterate once again the hope that the two Koreas - North and South - will persevere, through dialogue, in their efforts towards reunification of the country. We continue to believe that the admission of the two Koreas to membership of the united Nations will be a factor for peace and stability in the region.
On Cambodia, the process of dialogue in the quest for a peaceful solution should be continued. We call upon the parties concerned to demonstrate good will in order that peace may be restored to that country.
On the question of the Middle East, we note with bitter disappointment that the situation is still frozen. Indeed, the Palestinian people continues to be the target of the Zionist occupier aid has been experiencing the most humiliating suffering, characterized by harsh repression, deportation, devastation of property, and the bombing of homes. We continue to affirm that there can be no just, lasting peace in the Middle East so long as the inalienable rights of the Palestinian people are not recognized and effectively exercised. In this regard, we support the idea of convening an international peace conference on the Middle East, with the participation of all parties concerned, including, naturally, the Palestine Liberation Organization (FIO), the sole, authentic representative of the Palestinian people.
As a corollary of the Israeli-Arab conflict, the situation in Lebanon is still marked by violence and suffering. We believe it is time for Lebanon fully to regain its sovereignty, independence, national unity and territorial integrity. That is why my country supports the efforts of the international community - notably those of the Tripartite Committee - in seeking political solutions that can restore peace and achieve national reconciliation in Lebanon.
As regards the Iran-Iraq conflict, we welcome the cessation of war between those two countries after so many years of suffering and atrocities. We exhort them resolutely to commit themselves to a process of negotiation under the aegis of the united Nations Secretary-General, on the basis of Security Council resolution 598 (1987).
My country, like all other countries of the region, reiterates its full support fear the idea of making the Indian Ocean a zone of peace, a demilitarised, nuclear-free zone. We therefore support the plan to hold, in Sri Lanka in 1990, an international conference devoted to this problem.
I cannot conclude without saying something about a problem that is of great concern to the Comorian people and to the entire international community. Naturally, I am referring to the question of the Comorian island of Mayotte. This item is again on the General Assembly's agenda. I do not wish to anticipate the debate on the subject that will take place at a later stage. For the time being, I will merely express the profound concern of the people aid Government of Comoros at the persistence of this problem, which has existed for too long. Representatives will agree with me that the problem merits a final solution in keeping with the aspirations of the Comorian people as a whole. That is why, in a statement, the President of the Republic, Mr. Ahmed Abdallah Abderemane said he hoped "that the
winds of detente blowing in international relations might influence this matter favourably".
We hope that the dialogue that has been established at the level of Heads of State between France and Comoros may lead to a satisfactory solution based on law and justice. The international community must continue to lend support to the efforts of the Comorian people until its just cause triumphs.
On the threshold of the last decade of the century, there are still many formidable challenges before us.
Whether in the economic or the political spheres, mankind as a whole needs much imagination in confronting the host of problems it faces. Obviously, this will require greater solidarity and more equity in sharing resources and knowledge - the only conditions that can provide effective guarantees for peace in the world. To that end, our Organization should play its full part, because it remains the only bulwark against excesses and abuses that generate conflicts.
My Government solemnly reaffirms its dedication to the ideals of peace and justice set forth in the Charter, and we shall spare no effort to support the united Nations.
